Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Amendment and Remarks filed March 3, 2022.
Claims 5 and 20 have been canceled.  Claims 1 and 8 have been amended.
Claims 1, 3, 4, 8, 11, 14, and 16-19 are pending in the instant application.
This application contains claim 11 drawn to an invention nonelected without traverse in the reply filed on November 12, 2019.  NOTE:  In the response filed November 12, 2019, Applicants elected the species of BYL719 as the specific PI3K inhibitor; GSK2334470 as the specific PDK1 inhibitor; and a nucleic acid that specifically binds to a nucleic acid encoding SGK1 as the SGK1 inhibitor.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144).  See MPEP § 821.01.
	Accordingly, claims 1, 3, 4, 8, 14, and 16-19 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112, 1st Paragraph 
In the previous Office Action mailed October 5, 2021, claims 1, 3-5, 8, 14, and 16-20 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the Specification, while being enabling for a method of treating a cancer associated with FOXO3 in a subject who is resistant to a phosphoinositide 3-kinase (PI3K) inhibitor monotherapy, comprising: a) sensitizing the subject to the PI3K inhibitor, wherein the sensitizing comprises administering to the subject: an effective amount of a 3-phosphoinositide dependent protein kinase 1 (PDK1) inhibitor, a serine/threonine-protein kinase (SGK1) inhibitor, or a combination thereof; and (b) administering to the subject an effective amount of the PI3K inhibitor, wherein the PI3K inhibitor is BYL719, the PDK1 inhibitor is GSK2334470 or a nucleic acid that specifically binds to a nucleic acid encoding PDK1 and reduces PDK1 activity and/or expression, and the SGK1 inhibitor comprises a pyrazolo(3,4-b)pyrazine head or a nucleic acid that specifically binds to a nucleic acid encoding SGK1 and reduces SGK1 activity and/or expression, does not reasonably provide enablement for a method of treating a cancer in a subject who is resistant to a phosphoinositide 3-kinase (PI3K) inhibitor monotherapy, comprising: (a) sensitizing the subject to the PI3K inhibitor, wherein the sensitizing comprises administering to the subject:  an effective amount of a 3-phosphoinositide dependent protein kinase-1 (PDK1) inhibitor, a serine/threonine-protein kinase (SGK1) inhibitor, or a combination thereof; and (b) administering to the subject an effective amount of the PI3K inhibitor, wherein the PI3K inhibitor inhibits PI3K- isoform or inhibits PI3K- isoform, the PDK1 inhibitor is an agent that knocks down PDK1 or a small molecule that selectively inhibits PDK1, and the SGK1 inhibitor is an agent that knocks down SGK1 or a small molecule that selectively inhibits SGK1; wherein the small molecule that selectively inhibits PDK1 is selected from the group consisting of GSK2334470, BX-912, BX-795, BAG 956, OSU 03012, PHT-427, and combinations thereof; and wherein the small molecule that selectively inhibits SGK1 is selected from the group consisting of GSK650394, SI113, and combinations thereof.  This rejection is moot against claims 5 and 20 in view of Applicant’s Amendment filed March 3, 2022 to cancel these claims.  This rejection is maintained against the remaining claims for the reasons of record set forth in the previous Office Action filed October 5, 2021.


Response to Arguments
In response to this rejection, Applicants submit that to expedite prosecution, claim 1 has been amended to specify that the small molecule that selectively inhibits PDK1 is GSK2334470 and the small molecule that selectively inhibits SGK1 comprises a pyrazolo(3,4- b)pyrazine head.  Applicants also submit that claim 1 has been  amended to specify that the cancer is breast cancer, and the PI3K inhibitor is an isoform alpha specific PI3K inhibitor.  
Applicant argue that the instant application provides sufficient support for the use of isoform alpha specific PI3K inhibitor BYL719 for treating breast cancer. Applicants point the Examiner to Example 1 of the present publication. Furthermore, Applicants argue that it was known in the art that breast cancer is sensitive to PI3K inhibitors, in particular, isoform specific p110 inhibitors.  Applicants point the Examiner to Castel et al., Nature Cancer (2021);2:587-597 (provided as Appendix A in the response filed March 3, 2022).  
Applicants assert that in view of the ample disclosure of the instant specification and the common knowledge in the art, one skill in the art can make and use the claimed invention based on the instant disclosure without undue experimentation.  Accordingly, Applicant respectfully requests withdrawal of the instant rejection and reconsideration of the claims.
The Examiner has considered Applicants arguments.  Castel et al. (provided as Appendix A in the response filed March 3, 2022) has also been fully considered by the Examiner.  However, neither is found persuasive to overcome the present rejection.  The issue is that the claims are so broad to include an agent that knocks down PDK1 and an agent that knocks down SGK1, where only GSK2334470 or a nucleic acid that specifically binds to a nucleic acid encoding PDK1 and reduces PDK1 activity and/or expression and a pyrazolo(3,4-b)pyrazine head or a nucleic acid that specifically binds to a nucleic acid encoding SGK1 and reduces SGK1 activity and/or expression has been shown to be effective in functioning as claimed.
The present Specification does not define the term, “an agent that knocks down PDK1”.  Similarly, a definition for “an agent that knocks down SGK1” is absent.  Given the broadest reasonable interpretation consistent with the Specification, these terms include any agent that inhibits the expression and/or activity of PDK1 and any agent that inhibits the expression and/or activity of SGK1.  See MPEP 2111.01, where the words in claims are given their plain meaning.  As noted in the previous Office Action filed October 5, 2021, the present Specification and the art of Castel et al. (Cancer Cell, 2016 Vol. 30:229-242) (of record) are very specific that:
Only the combination of BYL719 and GSK2334470 resulted in the inhibition of mTORC1 in HCC1954 cells

Only the combination of both compounds induced durable tumor shrinkage


Only the combination of BYL719 with GSK2334470 stimulated endogenous FOXO transcriptional activity

Only the combination of BYL719 and SGK1-inh reduced tumor burden in this model 

Only the combination of both agents decreased the phosphorylation of NDRG1 at T346


In these examples, “both compounds” refers to BYL719 and GSK2334470 and “both agents” refers to BYL719 and SGK1-inh. NOTE:  “SGK-1inh” is an SGK-1 inhibitor comprising a pyrazolo(3,4-b)pyrazine head.  
It should be noted that the present Specification and the art of Castel et al. teaches that similar results were obtained with a nucleic acid that specifically binds to a nucleic acid encoding PDK1, and/or a nucleic acid that specifically binds to a nucleic acid encoding SGK1.
Applicant is reminded that the present Specification and Castel et al. disclose, “The few SGK inhibitors currently available have low activity in cellular models”.  Also, Applicant is reminded that Najafov et al. (Biochemical Journal, 2011 Vol. 433:357-369) (of record) taught that a number of PDK1 inhibitors have been described to date, but they are poorly specific and/or ineffective at inhibiting PDK1 dependent pathways in vivo.  Najafov et al. concluded that GSK2334470 is more specific than other reported PDK1 inhibitors.
The instant Specification and art provides guidance for treating a FOXO3-associated cancer, such as breast cancer comprising administering the specific PI3K inhibitor, BYL719 and GSK2334470 (PDK1 inhibitor) or BYL719 and an SGK-1 inhibitor comprising a pyrazolo(3,4-b)pyrazine head, or combinations thereof.  It should be noted that the present Specification and art teaches that similar results were obtained with a nucleic acid that specifically binds to a nucleic acid encoding PDK1, and/or a nucleic acid that specifically binds to a nucleic acid encoding SGK1.  There is no guidance or working examples for any other inhibitors of PDK1 or SGK1.  
Thus, in view of the breadth of the claims, the lack of guidance, and the lack of working examples, the instant Specification is not found to be enabling for a method of treating breast cancer in a subject comprising administering any agent that knocks down PDK1 and any agent that knocks down SGK1, other than those specified as enabled above.  It would require undue experimentation and making a substantial inventive contribution for the skilled artisan to discover how to make and/or use the claimed invention over its full scope.
Due to the scope of the claims, one of skill in the art would be required to further undertake extensive trial and error experimentation with a large number of subjects and controls.  Since the Specification and the art are very specific on the agents that inhibit the expression and/or activity of PDK1 and the agents that inhibit the expression and/or activity of SGK1 and carry out the functionality as claimed, one of skill in the art would have been unable to practice the invention, without engaging in undue trial and error experimentation.
In view of the above, undue experimentation is necessary to practice the invention over the full scope claimed and the rejection is therefore maintained.


Applicant’s Amendment filed March 3, 2022 necessitated a new grounds of rejection as presented below:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 8 is dependent on claim 5.  Claim 5 was canceled in the Amendment filed March 3, 2022.  Because claim 8 is dependent on a canceled claim, the metes and bounds of claim 8 cannot be determined.  Therefore, claim 8 has not been further considered on the merits.  See MPEP 608.01(n), for further explanation.
    

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635